Per Curiam,
The learned judge below found as facts that the loan by the wife to her husband was of her own money received from other sources than her husband ; that the transfer of the leasehold by him to her was on account of the loan, and was made in good faith without any intent to defraud; that it was not out of *588proportion to the debt; that he was solvent at that time and was not adjudicated bankrupt until more than a year later; and that it did not appear that .any of his present creditors were creditors then.
These findings ought to have ended the case.
Decree affirmed with costs.